AMENDMENT NO. 5 TO LOAN AGREEMENT THIS AMENDMENT NO. 5 TO LOAN AGREEMENT is made as of August9, 2007 by and between M&I MARSHALL & ILSLEY BANK, a Wisconsin banking corporation (“M&I”), and TWIN DISC, INCORPORATED, a Wisconsin corporation (the “Borrower”). IN CONSIDERATION OF the mutual covenants, conditions and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby expressly acknowledged, it is hereby agreed that: ARTICLE I - DEFINITIONS When used herein, the following terms shall have the meanings specified: 1.1Amendment.“Amendment” shall mean this Amendment No. 5 to Loan Agreement. 1.2Loan Agreement.“Loan Agreement” shall mean the Loan Agreement between M&I and the Borrower, dated as of December 19, 2002 together with the Exhibits and Schedules attached thereto, as amended by an Amendment No. 1 to Loan Agreement dated as of September13, 2004, a Letter Agreement dated as of March 14, 2005, a Letter Agreement dated as of June 30, 2005, a Letter Agreement dated as of October 21, 2005, an Amendment No. 2 to Loan Agreement dated as of April 10, 2006, an Amendment No. 3 to Loan Agreement dated as of October 31, 2006 and an Amendment No. 4 to Loan Agreement dated as of March 1, 2007. 1.3Other Terms.The other capitalized terms used in this Amendment shall have the definitions specified in the Loan Agreement. ARTICLE II - AMENDMENTS The Loan Agreement is amended as of the date hereof as follows: 2.1Section 4.7 – Restricted Payments.Section 4.7 is deleted from the Loan Agreement. 2.2Section 4.11 – Capital Expenditures.Section 4.11 is deleted from the Loan Agreement. 2.3Section 7.1 – Definitions - Revolving Credit Termination Date.The definition of “Revolving Credit Termination Date” in Section 7.1 is amended in its entirety to read as follows: “Revolving Credit Termination Date” shall mean the earlier of:(a) October 31, 2010; and (b) the date that the Revolving Credit Commitment is terminated pursuant to Section 6.1 of this Loan Agreement. 2.4Exhibit C.Exhibit C to the Loan Agreement is replaced with Exhibit C to this Amendment. QBMKE\6159281.1 2.5Miscellaneous Amendments.The Loan Agreement, the Revolving Credit Note, and all other agreements, documents, instruments and materials executed and delivered heretofore or hereafter pursuant to the Loan Agreement are deemed hereby to be amended so that any reference therein to the Loan Agreement shall be a reference to such documents as amended by or pursuant to this Amendment.Any references contained in the Loan Agreement or any related documents to the Revolving Credit Note shall refer to the Revolving Credit Note in the form of Exhibit C attached to this Amendment. ARTICLE III - REPRESENTATIONS AND WARRANTIES The Borrower hereby represents and warrants to M&I that: 3.1Loan Agreement.All of the representations and warranties made by the Borrower in the Loan Agreement are true and correct on the date of this Amendment.No Default or Event of Default under the Loan Agreement has occurred and is continuing as of the date of this Amendment. 3.2Authorization; Enforceability.The making, execution and delivery of this Amendment and the Revolving Credit Note, and performance of and compliance with the terms of the Loan Agreement as amended and of the Revolving Credit Note, have been duly authorized by all necessary corporate action by the Borrower.This Amendment and the Revolving Credit Note constitute the valid and binding obligations of the Borrower, enforceable against the Borrower in accordance with their respective terms. 3.3Absence of Conflicting Obligations.The making, execution and delivery of this Amendment and the Revolving Credit Note, and performance and compliance with the terms of the Loan Agreement as amended and of the Revolving Credit Note, do not violate any presently existing provision of law or the Articles of Incorporation or Bylaws of the Borrower or any Subsidiary or any agreement to which the Borrower or any Subsidiary is a party or by which any of them are bound. ARTICLE IV - MISCELLANEOUS 4.1Continuance of the Loan Agreement.Except as specifically amended by this Amendment, the Loan Agreement and all other agreements, documents, instruments and materials executed and delivered heretofore or hereafter pursuant to the Loan Agreement shall remain in full force and effect. 4.2Expenses and Attorney’s Fees.The Borrower shall pay all fees and expenses incurred by M&I, including the reasonable fees of counsel, in connection with the preparation of this Amendment and the consummation of the transactions contemplated by this Amendment, and the protection or enforcement of the rights of M&I under this Amendment. 4.3Survival.All agreements, representations and warranties made in this Amendment or in any documents delivered pursuant to this Amendment shall survive the execution of this Amendment and the delivery of any such document. QBMKE\6159281.1 4.4Governing Law.This Amendment and the other documents issued pursuant to this Amendment shall be governed by, and construed and interpreted in accordance with, the laws of the State of Wisconsin applicable to contracts made and wholly performed within such state. 4.5Counterparts; Headings.This Amendment may be executed in several counterparts, each of which shall be deemed an original, but such counterparts shall together constitute but one and the same agreement.Article and Section headings in this Amendment are inserted for convenience of reference only and shall not constitute a part hereof. 4.6Severability.Any provision of this Amendment which is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions of this Amendment or affecting the validity or enforceability of such provision in any other jurisdiction. 4.7Effectiveness.This Amendment shall be effective as of the date first written above upon receipt by M&I of the following items: (a)this Amendment duly executed by the Borrower; (b)the Revolving Credit Note duly executed by the Borrower; (c)an executed amendment to the Note Agreement dated as of April 10, 2006, described in clause (f) of the definition of Permitted Indebtedness contained in the Loan Agreement, which shall be in a form acceptable to M&I; and (d)such additional supporting documents and materials as M&I may reasonably request. QBMKE\6159281.1 IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5 to Loan Agreement as of the date first written above. M&I MARSHALL & ILSLEY BANK By: Title: Attest: Title: TWIN DISC, INCORPORATED By: Title: Vice President – Finance, Chief Financial Officer and Secretary [Signature Page to Amendment No. 5 to Loan Agreement] EXHIBIT C AMENDED AND RESTATED REVOLVING CREDIT NOTE $35,000,000.00Milwaukee, Wisconsin
